ALLOWABLE SUBJECT MATTER
Claims 1-10 are allowed.
Independent Claims 1 and 6 recite a technique of transmitting uplink control information (HARQ-ACK) on a physical uplink shared channel (PUSCH) based on a value of a downlink assignment indication (DAI). The prior arts on record fails to teach or reasonably suggest transmitting the control information feature, specifically, 
“mapping the coded symbols of the HARQ-ACK information to an uplink resource of the PUSCH, via one of a puncturing scheme or a rate-matching scheme,
wherein which scheme is used between the puncturing scheme and the rate-matching scheme is determined based on a value of the DAI of the uplink grant.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472